TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00452-CV



                                   Andrea R. Biller, Appellant

                                                  v.

 NNN Met Center 15 5, LLC; NNN Met Center 15 6, LLC; NNN Met Center 15 7, LLC;
NNN Met Center 15 8, LLC; NNN Met Center 15 10, LLC; NNN Met Center 15 11, LLC;
NNN Met Center 15 16, LLC; NNN Met Center 15 18, LLC; NNN Met Center 15 19, LLC;
NNN Met Center 15 21, LLC; NNN Met Center 15 22, LLC; NNN Met Center 15 23, LLC;
NNN Met Center 15 25, LLC; NNN Met Center 15 26, LLC; NNN Met Center 15 27, LLC;
NNN Met Center 15 28, LLC; NNN Met Center 15 29, LLC; NNN Met Center 15 30, LLC;
NNN Met Center 15 31, LLC; NNN Met Center 15 32, LLC; NNN Met Center 15 33, LLC;
NNN Met Center 15 35, LLC; NNN Met Center 15 36, LLC; NNN Met Center 15 38, LLC;
            NNN Met Center 15 39, LLC; NNN 1 & 2 Met Center TIC;
                   and Lexington Insurance Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-12-001271, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint status report in this abated appeal requesting that we

continue the abatement of this appeal for 30 days pending continuing settlement negotiations. We

grant the motion and abate the appeal until March 21, 2014. All appellate deadlines will be tolled

during the period of abatement. The parties shall submit either a motion to reinstate or a joint status

report concerning the status of settlement negotiations no later than March 21, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: February 21, 2014




                                               2